Citation Nr: 1718327	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-21 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for ovarian cysts.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2005 to August 2011. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO) rating decision.  The Veteran's claims file is now in the jurisdiction of the Denver, Colorado RO.


The Board notes that several determinations with which the Veteran otherwise expressed initial disagreement are not currently on appeal.  While the July 2013 Statement of the Case addressed four issues in total, the only issue addressed on the subsequent July 2013 Substantive Appeal was the issue of an initial compensable evaluation for ovarian cysts.  The Veteran also has not responded to a January 2017 Statement of the Case addressing two additional issues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

It appears that pertinent treatment records are outstanding.  In a December 2014 VA gynecology clinic report the Veteran reported that she saw an obstetrician/ gynecologist outside of her VA treatment in 2013.  Such records of treatment are not associated with the record, and do not appear to have been sought.  Records of all evaluations and treatment for a disability during an evaluation period are pertinent evidence in a claim for increase.  Accordingly, such records must be sought on remand.

The Board also notes that the most recent exam to evaluate the Veteran's ovarian cysts was in May 2013.  Since then, in her July 2013 VA Form 9 substantive appeal, she described worsening symptoms including chronic pelvic pain, and reported that while she had not taken medication for her pain, medication might help.  In light of the complaint of worsening symptoms, a new examination to ascertain the current severity of her ovarian cysts is warranted. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment she has received for her ovarian cysts not already associated with the record, including updated VA treatment records since April 2016, and to provide authorizations for VA to obtain records of any such private treatment, to specifically include records from the private obstetrician/gynecologist she saw in 2013.  The AOJ should obtain for the record, complete clinical records of all pertinent treatment or evaluation (copies of which are not already associated with the claims file) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and that ultimately it is her responsibility to ensure that private treatment records are received.

2. Thereafter, the AOJ should arrange for the Veteran to be examined (preferably by an obstetrician/gynecologist, but otherwise by a different qualified medical professional if this is not feasible) to determine the current severity of her service-connected ovarian cysts.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests or studies should be completed.  All findings should be described in detail.  The examiner must include a rationale and reasoning with all opinions and conclusions provided.

3. The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




